Citation Nr: 0919561	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The appellant served on active duty from January 1970 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the RO 
in St. Louis, Missouri, which denied service connection for 
coronary artery disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  In the appellant's application for 
compensation, he identified VA medical records pertaining to 
his diabetes and heart condition dating back to 2002.  The 
March 2007 rating decision lists among the evidence 
considered VA medical records dating from February 20, 2004.  
However, the VA medical records associated with the claims 
file only date back to October 2005.  The appellant's VA 
medical records from 2002 to most of 2005 are apparently 
missing from the file.  Under the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to assist veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  It is 
imperative that the entirety of the appellant's VA and 
private medical records dating back to 2002 be obtained to 
ensure a fair adjudication of the claim based on all of the 
evidence.  38 C.F.R. § 3.159(c).  

Furthermore, in the October 2007 VA examination performed in 
connection with the appellant's claim, the examiner concluded 
that he could not resolve without resorting to speculation 
the issue of whether the appellant's coronary artery disease 
was "due to or a result" of his service-connected diabetes 
mellitus, type 2.  He explained that it was doubtful the 
diabetes caused the appellant's coronary artery disease in 
just eleven months given that the appellant is under good 
diabetic control and not on insulin.  However, he did not 
consider whether the appellant's coronary artery disease was 
aggravated by the diabetes, even if it was not directly 
caused thereby.  See 38 C.F.R. § 3.310(b) (2008); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  As such, the claim is 
remanded for a new VA examination to consider whether the 
appellant's coronary artery disease was aggravated by his 
service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make every effort to 
obtain the appellant's VA and other 
medical records dating back to 2002.  
Currently, the file only contains VA 
medical records dating back to late 2005. 

2. Then, the appellant's claims file, with 
the additional medical records, should be 
sent to a VA examiner for an opinion as to 
whether the appellant's coronary artery 
disease is the result of or was aggravated 
by the appellant's diabetes mellitus, type 
2.  

The examiner should consider, among other 
things, what bearing, if any, the time 
period between the date of the original 
diagnosis of diabetes and the date of the 
appellant's myocardial infarction has on 
whether the appellant's diabetes and heart 
condition are related.  As the date of the 
myocardial infarction has been given as 
both December 2003 and July 2003, the 
examiner should specify which date is 
being used in this determination and 
whether the time difference between these 
dates is significant.

The examiner should also consider what 
bearing, if any, the fact that the 
appellant's diabetes may require insulin 
has on whether there is a relationship 
between the diabetes and the appellant's 
heart condition. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%); 
"at least as likely as not" (meaning 
likelihood of at least 50%); or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3. After the above development is 
completed, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished an 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




